Exhibit 10.1
ESCROW AGREEMENT
     This Escrow Agreement made and entered into August 29, 2008, by and among
Chicago Title Company (the “Escrow Agent”), clickNsettle.com, Inc., a Delaware
corporation (“CNS”), and Andrew A. Brooks, M.D. and Mikhail Kvitnitsky (the
“Members’ Representatives”) .
W I T N E S S E T H:
     WHEREAS, each of CNS, Cardo Medical, LLC, a California limited liability
company (“Cardo”), and Cardo Acquisition, LLC, a California limited liability
company that is a wholly owned subsidiary of CNS (“Merger Sub”), have entered
into a Merger Agreement and Plan of Reorganization, dated as of June 18, 2008
(the “Merger Agreement”), that provides, upon the terms and subject to the
conditions thereof, for the merger of Merger Sub with and into Cardo, with Cardo
being the surviving entity and becoming a wholly owned subsidiary of CNS (the
“Merger”).
     WHEREAS, at the effective time of the Merger, all equity interests of Cardo
beneficially owned by each Cardo Member shall be converted into the right to
receive and shall be exchanged for shares of Parent Common Stock (as defined in
the Merger Agreement) as set forth in the Merger Agreement.
     WHEREAS, the Members’ Representatives have been appointed to act on behalf
of all Historical Cardo Members in connection with the Merger Agreement and this
Agreement.
     WHEREAS, this Escrow Agreement is entered into pursuant to Section 9.3 of
the Merger Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto agree as follows:
     1. Unless otherwise specifically defined herein, capitalized terms used in
this Escrow Agreement shall have the meanings ascribed to them in the Merger
Agreement. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Agreement shall not in any event be construed so as to
enlarge or diminish the rights of CNS or Cardo under the Merger Agreement and in
the event of a conflict between the provisions of this Agreement and the
provisions of the Merger Agreement, the provisions of the Merger Agreement shall
govern.
     2. CNS and the Members’ Representatives hereby appoint Chicago Title
Company to act as the Escrow Agent hereunder, and the Escrow Agent hereby agrees
to accept the duties of Escrow Agent in accordance with the terms and conditions
of this Escrow Agreement. Pursuant to the appointment of the Members’
Representatives by the Historical Cardo Members, Escrow Agent is authorized to
accept, act upon and rely upon any written notice, certificate, instrument,
request, waiver, consent, paper or other document executed by the Members’
Representatives, as properly signed and delivered on behalf of all or any one of
the Historical Cardo Members.
     3. On the Closing Date, (a) CNS shall deposit with the Escrow Agent,
simultaneously with the execution and delivery of this Escrow Agreement, stock
certificates registered in the names

1



--------------------------------------------------------------------------------



 



of the Historical Cardo Members evidencing the Cardo Escrowed Securities as set
forth on Exhibit A attached hereto, which Exhibit A also lists the pro-rata
share of the total number of Cardo Escrowed Securities deemed deposited by each
Historical Cardo Member (“Pro-Rata Share”) and (b) each of the Historical Cardo
Members shall deposit with the Escrow Agent an undated stock power separate from
the stock certificates representing the Cardo Escrowed Securities deposited by
each such Historical Cardo Member, endorsed in blank (“Cardo Member Stock
Power”). During the Claim Period, CNS also shall deposit with the Escrow Agent:
(i) all distributions of stock or other property or securities of CNS that may
be issued with respect to the Cardo Escrowed Securities, including but not
limited to any shares of CNS stock issued as the result of any stock split,
reverse stock split, stock dividend, combination, recapitalization or similar
transaction effected by CNS; (ii) any other earnings or interest paid with
respect to the Cardo Escrowed Securities; and (iii) concurrently with the
deposit of such property or funds, a list of the allocation of such property or
funds among the Historical Cardo Members in the same format as Exhibit A hereto.
CNS shall give each Historical Cardo Member notice of any such deliveries made
to the Escrow Agent, and the Members’ Representatives shall cause each
Historical Cardo Member to deposit with the Escrow Agent within ten
(10) business days of such notice, an undated stock power representing any new
distributions of stock or securities of CNS deposited with the Escrow Agent.
Hereinafter, when the context so requires, the term “Cardo Escrowed Securities”
shall include any additional shares of CNS stock deposited pursuant to subpart
(i) of this Section 3, and all Cardo Escrowed Securities with any property or
funds deposited pursuant to subpart (ii) of this Section 3, including without
limitation any interest earned thereon, shall collectively be referred to as the
“Escrowed Property”. The Escrowed Property shall provide security for the
payment of any Damages incurred by any Parent Indemnified Party as finally
determined in accordance with Cardo’s indemnification obligations set forth in
Section 9.2(b) of the Merger Agreement (“Cardo Indemnification Obligations”).
     4. Upon CNS’s delivery of the Cardo Escrowed Securities to Escrow Agent,
Escrow Agent shall deliver written confirmation and acknowledgement of receipt
of the Cardo Escrowed Securities to CNS and the Members’ Representative and
Escrow Agent agrees to thereafter hold and disburse the Escrowed Property in
accordance with the terms hereof. Escrow Agent shall maintain records and an
account for each Historical Cardo Member showing the number of Cardo Escrowed
Securities of each Historical Cardo Member held by the Escrow Agent from time to
time. Upon the reasonable request of CNS or the Members’ Representatives, the
Escrow Agent shall make such records available for inspection and copying by
CNS, the Members’ Representatives or their authorized representatives.
     5. The Escrowed Property will be held for the benefit of the parties hereto
and will not be subject to any lien or attachment of any other creditor of any
party hereto and will be used solely for the purposes and subject to the
conditions set forth herein.
     6. The Members’ Representatives, on behalf of the Historical Cardo Members,
hereby grant (effective as of the date hereof) CNS a first priority security
interest in, and hereby pledge and assign to CNS all of the Historical Cardo
Members’ right, title and interest in and to the Escrowed Property to secure the
Cardo Indemnification Obligations to the Parent Indemnified Parties. The Escrow
Agent hereby agrees to act as bailee and possessory agent on behalf of CNS in
respect of its security interest in the Historical Cardo Members’ rights in and
to the Escrowed Property. The

2



--------------------------------------------------------------------------------



 



Escrow Agent shall, upon receipt of indemnification satisfactory to it from CNS
for its fees and expenses incurred in connection with taking such actions, take
all actions as may be reasonably requested in writing of it by CNS to further
perfect or maintain the security interest created by the Historical Cardo
Members hereunder in and to the Escrowed Property. Such security interest shall
automatically be released with respect to any Escrowed Property distributed
pursuant to the terms of this Escrow Agreement. The parties hereto agree and
acknowledge that the establishment and maintenance of the escrow hereunder
(“Escrow”) is intended to constitute possession of the Escrowed Property for the
purposes of perfecting the security interest therein created by this Section 6.
     7. Notwithstanding anything in Section 3 to the contrary, while any
Escrowed Property is held in Escrow: (a) the Historical Cardo Members will be
entitled to receive all cash dividends declared in connection with any Cardo
Escrowed Securities, and CNS shall deliver any such cash dividends directly to
the Historical Cardo Members and not to or through the Escrow Agent; and (b) the
Historical Cardo Members will be entitled to vote the Cardo Escrowed Securities
so held and to give consents, waivers and ratifications in respect of such
shares; provided, however, that no vote shall be cast or consent, waiver or
ratification given, or action taken which would be inconsistent with or violate
any provision of this Escrow Agreement, the Merger Agreement or any of the
transactions contemplated by the Merger Agreement.
     8. The Escrow Agent shall hold the Escrowed Property in Escrow until
authorized hereunder to deliver the same or any portion thereof as follows:
     (a) At any time within one (1) year from the date hereof (the “Claim
Period”), CNS , on behalf of a Parent Indemnified Party, may give written notice
to the Escrow Agent and the Members’ Representatives that it is asserting a
claim against the Escrowed Property pursuant to Section 9.2(b) of the Merger
Agreement (a “Claim”). In each notice of such a Claim (“Claim Notice”), CNS
shall provide to the Escrow Agent and the Members’ Representative: (i) a
statement of the amount of Escrowed Property CNS has estimated, in accordance
with Section 9 of the Merger Agreement and Section 10 hereof, is reasonably
required to secure payment of the Claim; and (ii) the basis for such Claim in
sufficient detail for the Members’ Representatives to understand the nature of
the Claim and the alleged facts upon which the Claim is based.
     (b) The Members’ Representatives shall have 30 days from receipt of a Claim
Notice (“Notice Period”) to approve or object to a Claim, in whole or in part,
by delivering written notice of such approval or objection to the Escrow Agent
and CNS. If at any time the Members’ Representatives deliver written notice of
approval of a Claim or any portion thereof, the full amount of the Claim as
provided in the Claim Notice, or such portion approved by the Members’
Representatives, shall be deemed conclusively and irrevocably approved and the
Escrow Agent shall be authorized to release and deliver to CNS, subject to the
provisions of and in the manner provided in Section 9 hereof, the Escrowed
Property or such portion thereof sufficient to satisfy the Claim as provided in
the Claim Notice or such portion approved by the Members’ Representatives. If
within the Notice Period the Members’ Representatives deliver written notice of
objection to a Claim (“Objection”), or fail to deliver notice of either an
approval of or an Objection to a Claim, such Claim shall be deemed to be
contested.

3



--------------------------------------------------------------------------------



 



     (c) All contested Claims or portions thereof shall remain pending, the
Escrow Agent shall maintain in Escrow the Escrowed Property or such portion
thereof as is estimated in the Claim Notice as necessary to satisfy the Claim,
and the Escrow Agent, without concerning itself as to the grounds for any
Objection, shall not disburse the Escrowed Property or any portion thereof to
satisfy any contested Claim or portion thereof, until there has been a
“Determination” of the Claim in accordance with the provisions of Section 9
hereof, notwithstanding the expiration of the Claim Period.
     (d) Within three business days after the Determination of a Claim in favor
of a Parent Indemnified Party in accordance with the provisions of Section 9(a)
hereof, the Escrow Agent shall deliver to CNS, on behalf of the applicable
Parent Indemnified Party, Escrowed Property having a value (as determined in
accordance with Section 10 hereof) equal to the amount of such Determination, as
follows.
          (i) If the value of the Claim so payable is equal to or greater than
the Escrowed Property then held by the Escrow Agent, the Escrow Agent shall
deliver to CNS all of the Escrowed Property then held by it, by: (A) completing
each Cardo Member Stock Power for the full number of Cardo Escrowed Securities
then held by the Escrow Agent for each Historical Cardo Member; (B) delivering
each such completed Cardo Member Stock Power and all of the certificates for the
Cardo Escrowed Securities then held by the Escrow Agent to CNS; and
(C) delivering any remaining Escrowed Property to CNS.
          (ii) If the value of the Claim so payable is less than the Escrowed
Property then held by the Escrow Agent, the Escrow Agent shall deliver to CNS
Escrowed Property having a value equal to the Determination, as follows, and in
the following order.
               (A) The Escrow Agent shall deliver any Escrowed Property other
than the Cardo Escrowed Securities to CNS.
               (B) The Escrow Agent shall calculate (“Disbursement Calculation”)
(I) the total number of Cardo Escrowed Securities required to satisfy the
balance of the Claim as provided in the Determination of Claim, (II) the
Pro-Rata Share of such balance of each Historical Cardo Member and (III) the
number of Cardo Escrowed Securities that will remain on deposit in Escrow for
each Historical Cardo Member after subtracting each such Pro-Rata Share
(“Pro-Rata Balance”). Upon request by Escrow Agent to CNS and the Members’
Representative, CNS and/or the Members’ Representative shall provide to Escrow
Agent the average closing price per share of the Parent Common Stock on the
OTCBB or Eligible Market, as applicable, for the 10-day period ending on the day
prior to the date of Determination of the Claim, for Escrow Agent’s use in
calculating the Disbursement Calculation. Upon finalizing the Disbursement
Calculation, Escrow Agent shall give CNS and the Members’ Representatives
written notice of the Disbursement Calculation, which notice shall include
(1) the date of Determination of the Claim, (2) the resulting value of the Cardo
Escrowed Securities used for the Disbursement Calculation pursuant to Section 10
hereof, and (3) the results of the calculations set forth in subparts (I),
(II) and (III) of this Section 8(d)(ii)(B). CNS and the Members’ Representatives
shall have ten days following receipt of such notice to verify the accuracy of
each of the items set forth in the notice and the Disbursement Calculation and
to deliver written notice to the Escrow Agent and the other party of any
perceived

4



--------------------------------------------------------------------------------



 



errors or inaccuracies therein (“Error Notice”). If neither CNS nor the Members’
Representatives deliver an Error Notice within such ten days, CNS and the
Members’ Representatives shall be deemed to have approved the Disbursement
Calculation. If either CNS or the Members’ Representatives deliver an Error
Notice within such ten days, the Escrow Agent shall not make any further
disbursements with respect to the Claim until it has corrected such errors or
inaccuracies and/or each of the Escrow Agent, CNS and the Members’
Representatives have agreed to and accepted the Disbursement Calculation or CNS
or the Members’ Representatives have delivered a certified copy of a final
arbitration award or a certified copy of a judgment or order of a court of
competent jurisdiction determining the Disbursement Calculation.
               (C) Following the deemed approval or mutual approval of the
Disbursement Calculation: (I) CNS shall deposit with the Escrow Agent new stock
certificates registered in the name of each Historical Cardo Member for the
number of Cardo Escrowed Securities equal to each such Historical Cardo Member’s
Pro-Rata Balance (“New Stock Certificates”); and (II) the Members’
Representatives shall cause each Historical Cardo Member to deposit with the
Escrow Agent new undated stock powers, with respect to the New Stock
Certificates, endorsed in blank (“New Stock Powers”).
               (D) When the Escrow Agent has received all of the New Stock
Certificates, the Escrow Agent shall complete each original Cardo Member Stock
Power for the number of Cardo Escrowed Securities equal to each Historical Cardo
Member’s Pro-Rata Share and deliver each such completed Cardo Member Stock Power
and all of the stock certificates for the Cardo Escrowed Securitas then held by
the Escrow Agent, other than the New Stock Certificates, to CNS.
               (E) Following such deliveries, the Escrow Agent shall hold the
New Stock Certificates and the New Stock Powers, and any additional Escrowed
Property subsequently received, in Escrow until the expiration of the Claim
Period or, in the event there are Claims which have not yet been Determined as
of the expiration of the Claim Period, until the final Determination of all such
Claims (such date, as applicable, the “Escrow Release Date”); provided, however,
that if the aggregate amount of any such pending Claims as provided in the
corresponding Claim Notices is less than the value of the Escrowed Property on
the date of the expiration of the Claim Period, or if there is more than one
such pending Claim and following Determination and (if required) payment of any
one Claim the value of the remaining Escrowed Property is more than the
aggregate amount of the remaining pending Claim(s), all Escrowed Property in
excess of such aggregate amount shall be distributed to the Historical Cardo
Members within three (3) business days after the expiration of the Claim Period
or the date of Determination of the resolved Claim, as applicable, based upon
their respective Pro-Rata Shares.
     (e) In the event of the Determination of a Claim in favor of the Historical
Cardo Members in accordance with Section 9(b), the Escrow Agent shall continue
to hold the Escrowed Property in connection with such Determination in Escrow
until the Escrow Release Date.
     (f) The Escrow Agent shall deliver to the Historical Cardo Members all
Escrowed Property (if any) remaining in Escrow hereunder within three
(3) business days after the Escrow Release Date. Such deliveries to the
Historical Cardo Members shall be based upon their respective Pro-Rata Shares.

5



--------------------------------------------------------------------------------



 



     9. The “Determination” of a Claim asserted hereunder pursuant to
Section 8(d) hereof shall be made as follows (and the correlative term
“Determined” shall have a correlative meaning):
     (a) The Claim (or a portion thereof) shall be deemed to have resulted in a
Determination in favor of a Parent Indemnified Party upon delivery to the Escrow
Agent of: (i) the written consent of the Members’ Representatives to the
disbursement by Escrow Agent to CNS of the amount provided in a Claim Notice;
(ii) the delivery by the Members’ Representatives and CNS to the Escrow Agent of
a joint written notice revising the amount provided in a Claim Notice and
instructing the Escrow Agent to disburse such revised amount; or (iii) the
receipt of a certified copy of a final arbitration award or a certified copy of
a judgment or order of a court of competent jurisdiction determining that a
Parent Indemnified Party is entitled to Damages with respect to a Claim, and
setting forth the amount of such Damages, together with a certificate executed
by CNS that such award, judgment or order is final and non-appealable (a copy of
which also shall be provided to the Members’ Representatives at the time sent to
the Escrow Agent).
     (b) The Claim (or a portion thereof) shall be deemed to have resulted in a
Determination in favor of the Historical Cardo Members upon delivery to the
Escrow Agent of: (i) a joint written notice from CNS and the Members’
Representatives that CNS is withdrawing a Claim or any specified portion
thereof; or (ii) a certified copy of a final arbitration award or a certified
copy of a judgment or order of a court of competent jurisdiction denying the
Claim or any specified portion thereof together with a certificate executed by
the Members’ Representatives that such award, judgment or order is final and
non-appealable (a copy of which shall also be provided to CNS at the time sent
to the Escrow Agent).
     10. Escrowed Property being delivered to CNS pursuant to Section 8(d)
hereof in respect of a Claim shall be valued on the basis of current market
value at the date of Determination of the Claim. If the Escrowed Property being
delivered consists in whole or in part of shares of Parent Common Stock, the per
share current market value of any such shares shall be deemed to be the average
closing price per share of the Parent Common Stock on the OTCBB or Eligible
Market, as applicable, for the 10-day period ending on the day prior to such
Determination. To the extent the Escrowed Property consists of a mixture of
Parent Common Stock, funds or other property, the Escrow Agent shall make all
determinations as to the form in which the Escrowed Property is to be disbursed,
which determinations shall be conclusive and binding on the parties
     11. The term of this Escrow Agreement shall commence on the date the Cardo
Escrowed Securities and Cardo Member Stock Powers are deposited with the Escrow
Agent and shall remain in full force and effect until the Escrow Agent has
delivered all the Escrowed Property in its possession in accordance with the
terms hereof.
     12. The Escrow Agent may act in reliance upon any writing, notice,
documentation, instrument or signature which it believes to be genuine; may
assume the validity and accuracy of any statements or assertions contained in
such writing, notice, documentation or instrument; and may assume that any
person purporting to give any writing, notice, advice or instruction in
connection with the provisions hereof has been duly authorized to do so. The
Escrow Agent makes no representation as to the validity, value, genuineness or
collectibility of any security or other document or instrument held by or
delivered to it and shall not be liable in any manner for the

6



--------------------------------------------------------------------------------



 



sufficiency or correctness as to form, manner of execution, or validity of any
written instructions delivered to it; nor as to the identity, authority, or
rights of any person executing the same. The duties of the Escrow Agent are only
as herein specifically provided, and are purely ministerial in nature. The
Escrow Agent shall neither be responsible for, or under, nor chargeable with
knowledge of, the terms and conditions of any other agreement, instrument or
document in connection herewith, including, without limitation, the Merger
Agreement and shall be required to act in respect of the Escrowed Property only
as provided in this Escrow Agreement. This Escrow Agreement sets forth all the
obligations of the Escrow Agent with respect to any and all matters pertinent to
the escrow contemplated hereunder and no additional obligations of the Escrow
Agent shall be implied from the terms of this Escrow Agreement or any other
agreement. The Escrow Agent shall incur no liability in connection with the
discharge of its obligations under this Escrow Agreement or otherwise in
connection therewith, except such liability as may arise from the willful
misconduct of the Escrow Agent.
     13. The Escrow Agent may consult with counsel of its own choice and shall
have full and complete authorization and protection for any action taken or
suffered by it hereunder in accordance with the opinion of such counsel.
     14. The Escrow Agent is acting as a stakeholder only with respect to the
Escrowed Property. If any dispute arises as to whether the Escrow Agent is
obligated to deliver the Escrowed Property or as to whom the Escrowed Property
is to be delivered or the amount thereof, the Escrow Agent shall not be required
to make any delivery, but in such event, the Escrow Agent may hold the Escrowed
Property until receipt by the Escrow Agent of instructions in writing, signed by
all parties which have, or claim to have, an interest in the Escrowed Property,
directing the disposition of the Escrowed Property, or in the absence of such
authorization, the Escrow Agent may hold the Escrowed Property until receipt of
a certified copy of a final judgment of a court of competent jurisdiction
providing for the disposition of the Escrowed Property. The Escrow Agent may
require, as a condition to the disposition of the Escrowed Property pursuant to
written instructions, indemnification and/or opinions of counsel, in form and
substance satisfactory to the Escrow Agent, from each party providing such
instructions. If such written instructions, indemnification and opinions are not
received, or proceedings for such determination are not commenced, within thirty
(30) days after receipt by the Escrow Agent of notice of any such dispute and
diligently continued, or if the Escrow Agent is uncertain as to which party or
parties are entitled to the Escrowed Property, Escrow Agent may either (i) hold
the Escrowed Property until receipt of (X) such written instructions and
indemnification or (Y) a certified copy of a final judgment of a court of
competent jurisdiction providing for the disposition of the Escrowed Property,
or (ii) deposit the Escrowed Property in the registry of a court of competent
jurisdiction; provided, however, that notwithstanding the foregoing, Escrow
Agent may, but shall not be required to, institute legal proceedings of any
kind. The Escrow Agent shall be indemnified pursuant to the provisions of
Section 16 hereof for all costs and reasonable attorneys’ fees incurred by it in
its capacity as escrow agent in connection with any such action and shall be
fully protected in suspending all or any part of its activities under this
Escrow Agreement until a final judgment in such action is resolved.
     15. The Escrow Agent may resign at any time upon the giving of thirty
(30) days written notice to the other parties of this Escrow Agreement. Upon
such resignation, CNS and the Members’ Representatives shall jointly appoint a
successor escrow agent, who shall assume the

7



--------------------------------------------------------------------------------



 



duties of Escrow Agent hereunder by supplement hereto. If a successor escrow
agent is not appointed within ten (10) days after notice of resignation, the
Escrow Agent may petition any court of competent jurisdiction to name a
successor escrow agent. CNS and the Members’ Representatives may, at any time,
appoint a successor escrow agent upon fifteen (15) days prior written notice to
the Escrow Agent executed by CNS and the Members’ Representatives.
     16. The parties shall pay escrow fees, and provide indemnification and
defense, as follows.
     (a) Concurrently with the delivery of this Agreement and the Cardo Escrowed
Securities to the Escrow Agent, CNS and Cardo shall pay to the Escrow Agent
$750.00 as the Escrow fee for the first year of the Escrow, 50% of which each of
CNS and Cardo shall pay.
     (b) If the Escrow continues for more than one year after its opening date,
on the first anniversary of the opening of Escrow and the first day of each
month thereafter until the Escrow Release Date, CNS shall pay to the Escrow
Agent $50.00 as the monthly Escrow fee, upon receipt from the Escrow Agent of an
invoice for such amount.
     (c) For each Claim Notice that CNS delivers to the Escrow Agent, the Escrow
Agent shall be entitled to a fee of $500 for processing such Claim, which CNS
shall pay to Escrow Agent concurrently with delivery of the Claim Notice;
provided, however, that if the Escrow Agent ultimately delivers Escrowed
Property to CNS in satisfaction of such Claim, the Escrow Agent shall add $500
to the value of the Claim to determine the amount of Escrowed Property to
disburse to CNS, to thereby reimburse CNS for such $500.
     (d) CNS shall indemnify and hold the Escrow Agent harmless from any and all
claims, liabilities, losses, actions, suits, proceedings at law or in equity, or
any other expenses, fees or charges of any nature whatsoever, which it may incur
or with which it may be threatened by reason of its acting as Escrow Agent under
this Escrow Agreement; and in connection therewith CNS shall indemnify the
Escrow Agent against any and all expenses including reasonable attorneys’ fees
and the costs of defending any action, suit or proceedings or resisting any
claim in such capacity; provided, however, that in the event of a dispute
between CNS and the Members’ Representatives, the nonprevailing party shall
indemnify and hold the prevailing party harmless against any and all costs and
expenses incurred by the prevailing party pursuant to the provisions hereof,
including without limitation attorneys fees and costs and all cost incurred in
connection with indemnifying and defending Escrow Agent under this Section 16 in
connection with such dispute.
     17. This Escrow Agreement shall be governed by and construed in accordance
with the domestic laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
     18. This Escrow Agreement represents the entire agreement between the
Escrow Agent, on the one hand, and CNS and the Members’ Representatives, on the
other hand, with respect to the subject matter hereof and shall be binding upon
the parties, their respective successors and permitted assigns. This Escrow
Agreement shall not be modified or amended except by an instrument in writing
signed by or on behalf of the parties hereto.

8



--------------------------------------------------------------------------------



 



     19. Any notice pertaining to this Escrow Agreement shall be in writing and
shall be deemed to have been duly given or made as of the date delivered or sent
if delivered personally or sent by cable, telegram, telecopier or telex or sent
by prepaid overnight carrier, to the respective parties at the following
address:
If to CNS:
clickNsettle.com, Inc.
4400 Biscayne Boulevard, Suite 950
Miami, Florida 33137
Attention: Glenn Halpryn
Fax: (305) 573-4115
With a copy to:
Judith Kenney & Associates, P.A.
2001 Biscayne Boulevard, Suite 3402
Miami, Florida 33137
Attention: Judith Kenney, Esq.
Fax: (305) 572-1085
and
Akerman Senterfitt
One Southeast Third Avenue
Suite 2700
Miami, Florida 33131
Attention: Teddy D. Klinghoffer, Esq.
Fax: (305) 374-5095
If to Members’ Representatives:
Andrew A. Brooks, M.D.
8899 Beverly Boulevard, Suite 619
Beverly Hills, California 90048
Fax: (310) 861-5299
and
Mikhail Kvitnitsky
1033 US Highway 46 East
Suite A204
Clifton, NJ 07013
  Fax: (973) 777-8851
With a copy to:

9



--------------------------------------------------------------------------------



 



Ervin, Cohen & Jessup LLP
9401 Wilshire Boulevard, 9th Floor
Beverly Hills, CA 90212
Attention: Howard Z. Berman, Esq.
Fax: (310) 859-2325
If to the Escrow Agent:
Chicago Title Company
4100 Newport Place, Suite 120
Newport Beach, CA 92660
Attention: Dennis Chaplin, CSEO
Fax: (949) 476-2889
or to such other address or addresses as any party hereto may designate in
writing to the other parties.
     20. Except as otherwise specifically provided herein, nothing contained in
this Agreement shall limit or impair any right or remedy to which any of the
parties hereto may be entitled under the Merger Agreement or otherwise.
     21. This Escrow Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
     22. The parties hereto hereby agree to take any and all actions and to
execute and deliver at any time and from time to time such other documents and
instruments as may reasonably be required to effectuate the transactions
contemplated hereby.
     23. Neither this Escrow Agreement nor any rights, interests or obligations
hereunder shall be assigned by any party hereto without the prior written
consent of the other parties hereto.
     24. Nothing contained in this Escrow Agreement is intended or shall be
construed to give any person, corporation or other entity, other than the
parties hereto and the Parent Indemnified Parties and their respective
successors and permitted assigns, any legal, equitable right, remedy or claim
under or in respect to this Escrow Agreement or any provision herein contained,
this Escrow Agreement being intended to be and being for the sole and exclusive
benefit of the parties hereto and the Parent Indemnified Parties and their
respective successors and permitted assigns.
[Signatures Appear on Following Page]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to
be duly executed as of the date first above written.

     
 
  CLICKNSETTLE.COM, INC.
 
   
 
  By: /s/ Glenn L. Halpryn
 
  Name: Glenn L. Halpryn
 
  Title: President
 
   
 
  MEMBERS’ REPRESENTATIVES:
 
   
 
  By: /s/ Andrew A. Brooks, M.D.
 
  Name: Andrew A. Brooks, M.D.  
 
  By: /s/ Mikhail Kvitnitsky
 
  Name: Mikhail Kvitnitsky
 
   
 
  ESCROW AGENT:
 
  Chicago Title Company
 
   
 
  By: /s/ Dennis Chaplin
 
  Name: Dennis Chaplin
 
  Title: Senior Escrow Officer

11



--------------------------------------------------------------------------------



 



EXHIBIT A
HISTORICAL CARDO MEMBERS,
CARDO ESCROWED SECURITIES
AND PRO-RATA SHARES

                  Names and Addresses of   Cardo Escrowed     Historical Cardo
Members   Securities   Pro-rata Shares
Andrew A. Brooks, M.D., F.A.C.S.
AAB Capital, Inc.
8899 Beverly Boulevard, Suite 619
Los Angeles, CA 90048
    6,182,319       46.33 %
 
               
Mikhail Kvitnitsky
20 Annabelle Avenue
Clifton, NJ 07012

    2,891,665       21.67 %
 
               
Howard Berman
850 Hartzell Street
Pacific Palisades, CA 90272
    66,721       0.50 %
 
               
CP Cardio, LLC
Attn: Robert Bergman
Centre Partners Management, LLC
30 Rockefeller Plaza
Suite 5050
New York, NY 10020
    200,162       1.50 %
 
               
Earl Brien and Sarah Ann Brien
1233 Corsica Drive
Pacific Palisades, CA 90272
    200,162       1.50 %
 
               
Bradley Brooks
1062 Maybrook Drive
Beverly Hills, CA 90210
    733,926       5.50 %
 
               
Ivan Brooks
1049 Maybrook Drive
Beverly Hills, CA 90210
    100,081       0.75 %

1



--------------------------------------------------------------------------------



 



                  Names and Addresses of   Cardo Escrowed     Historical Cardo
Members   Securities   Pro-rata Shares
Jonathan Brooks and Shanna
Brooks, Trustees, JSB Living Trust
dated November 29, 2007
1026 Ridgedale Drive
Beverly Hills, CA 90210
    533,764       4.00 %
 
               
H. Leon Brooks IRA
c/o Epic Medical Management
8670 Wilshire Boulevard
Suite 206
Beverly Hills, CA 90211
    200,162       1.50 %
 
               
Jeffrey Evans
23586 Calabasas Road, #204
Calabasas, CA 91302
    66,721       0.50 %
 
               
Grazyna Haddidi
1999 Avenue of the Stars
Suite 2040
Los Angeles, CA 90067
    133,441       1.00 %
 
               
Rehan Jaffer
c/o River Run Management
152 West 57th Street, 52nd Floor
New York, NY 10019
    266,882       2.00 %
 
               
Scott M. Klein
661 Moreno Avenue
Los Angeles, CA 90049
    133,441       1.00 %
 
               
Robert Langer
24137 Long Valley Road
Hidden Hills, CA 91302
    66,721       0.50 %
 
               
Jordon Consulting, LLC
Attn: Carl Lauryssen, MD
729 North Bedford Drive
Beverly Hills, CA 90210
    600,485       4.50 %

2



--------------------------------------------------------------------------------



 



                  Names and Addresses of   Cardo Escrowed     Historical Cardo
Members   Securities   Pro-rata Shares
Thomas H. Morgan
3333 S. Bannock Street, Suite 950
Englewood, CO 80 110
    333,602       2.50 %
 
               
Bruce Newberg, Trustee, Newberg
Family Trust
11601 Wilshire Boulevard
Suite 1820
Los Angeles, CA 90025
    133,441       1.00 %
 
               
Ronald Richards, Esq.
For FedEx deliveries only:
9255 Doheny Road, #1204
West Hollywood, CA 90069
For non-FedEx deliveries only:
P.O. Box 11480
Beverly Hills, CA 90213
    66,721       0.50 %
 
               
AB-Cardo ATM, LLC
c/o Cambra Realty
Attn: Michael Schlesinger
9701 Wilshire Boulevard, 10th Fl.
Beverly Hills, CA 90212
    333,602       2.50 %
 
               
Susan Smith, Trustee, Saul and
Susan Smith Family Trust
2074 N. Beverly Drive
Beverly Hills, CA 90210
    100,081       0.75 %
 
               
Total
    13,344,100       100.00 %

3